831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GREGORY LUMBER CO., INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Appeal No. 87-1208.
United States Court of Appeals, Federal Circuit.
Sept. 1, 1987.

Before DAVIS, Circuit Judge, BALDWIN, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.


1
Gregory Lumber Company (Gregory) appeals from the grant of summary judgment to the United States by the United States Claims Court in Gregory Lumber Co. v. United States, 11 Cl.Ct. 489 (1986) (Gibson, J.).  The Claims Court held that Gregory failed to meet its burden of establishing the existence of genuine issues of material fact as required by Rule 56(e) of the United States Claims Court.  On the basis of the Claims Court's opinion, said judgment, dated December 29, 1986, is affirmed.